on rehearing.
HAWKINS, Judge.
— In his motion for rehearing appellant insists that we were in error in the disposition of his bill of exception complaining of the cross-examination by the district attorney of appellant’s witness Thompson.
We have frequently held that an improper question may be asked of an accused, or of a witness, in such manner as to get before the jury a prejudicial fact which would call for reversal. See 42 Tex. Jur., page 203, and cases there cited. The bill of exception complaining of the cross-examination of Mr. Thompson has been again examined. We find many questions in the bill which do not appear improper, and none of them is thought to demand a reversal in view of the court’s action in withdrawing the questions and answers from the jury.
For the first time appellant in the motion for rehearing suggests that there is in the record no sufficient proof of venue. *661The prosecution was for theft of hogs from Ausencio Dabila alleged to have been committed in Freestone County. The evidence shows that the hogs were taken from a point near the lot gate of the owner, who testified that he did not know whether he lived in Freestone or Leon County. However, Mr. Hester, the constable, testified that he knew where Dabila lived in Freestone County about two or three hundred yards from the Leon County line. This would appear to sufficiently fix the venue. Even if that were not true Art. 847, C. C. P., provides, among other things that this court "shall presume that the venue was proven in the court below * * * unless such matter was made an issue in the court below, and it affirmatively appears to the contrary by a bill of exception approved by the judge of the court below, or proven up by bystanders as provided by law, and duly incorporated in the transcript.” In the absence from the transcript of any showing that such issue was. raised in the lower court the statute referred to disposes of the question of venue.
The motion for rehearing is overruled.

Overruled.